As filed with the Securities and Exchange Commission on April 7, 2009 Registration No. 333-153726 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 5) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MAP FINANCIAL GROUP, INC. (Exact name of Registrant as specified in its charter) Nevada 6199 26-2936813 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 80 Broad Street, Suite 2700 New York, New York 10004 Telephone: (212) 629-1955 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) The Incorporator 20 Robert Pitt Drive, Suite 214 Monsey, New York 10952 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all Correspondence to: David Lubin & Associates, PLLC 5 North Village Avenue, 2nd floor Rockville Centre, New York 11570 Telephone: (516) 887-8200 Facsimile: (516) 887-8250 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Calculation of Registration Fee Title of Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Price Per Share(1) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock, $0.001 per share 500,000 $ 1.00 $ 500,000 $ 19.65 Total 500,000 $ 500,000 $ 500,000 $ 19.65 * (1) Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended. (2)
